DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 11-12, 14-21, and 23 of U.S. Patent No. 11,178,570.  Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and the referenced U.S. Patent recite the same functionalities although the instant claim recites in perspective of the receiving station when the claims of referenced U.S. Patent recites in perspective of the transmitting station.  Mapping of claim 1 of both instant application and the referenced patent is provided below.

Claim No.
Instant Application
Claim No. 
U.S. Patent No. 11,178,570
1
An apparatus comprising:
1
An apparatus comprising: 

memory circuitry; and a processor comprising logic and circuitry configured to cause a first Enhanced Directional Multi-Gigabit (EDMG) wireless communication station (STA) to:

memory circuitry; and a processor comprising logic and circuitry configured to cause a first Enhanced Directional Multi-Gigabit (EDMG) wireless communication station (STA) to:

process a first field from a second EDMG STA, the first field comprising a first value to indicate a first length, the first length corresponding to a memory size at the second EDMG STA at a beginning of a Transmit Opportunity (TXOP);

transmit to a second EDMG STA a first field comprising a first value to indicate a first length, the first length corresponding to a memory size at the first EDMG STA at a beginning of a Transmit Opportunity (TXOP); 

process a second field from the second EDMG STA, the second field comprising a second value to indicate a second length, the second length comprising a maximal length of an Aggregate Medium Access Control (MAC) Protocol Data Unit (A-MPDU) transmission, the first value is less than or equal to the second value;

transmit to the second EDMG STA a second field comprising a second value to indicate a second length, the second length comprising a maximal length of an Aggregate Medium Access Control (MAC) Protocol Data Unit (A-MPDU) transmission, the first value is less than or equal to the second value; 

transmit a first A-MPDU to the second EDMG STA during the TXOP, a length of the first A-MPDU is not longer than the first length;

process a first A-MPDU from the second EDMG STA during the TXOP, a length of the first A-MPDU is not longer than the first length; 

process a Block Acknowledgment (BlockAck) from the second EDMG STA to acknowledge the first A-MPDU, the BlockAck comprising a Receive Buffer Capacity (RBUFCAP) value based on an available memory size at the second EDMG STA; and based on the RBUFCAP value, determine whether the first EDMG STA is to be allowed to transmit to the second STA a second A-MPDU having a length, which is not longer than the second length.

determine a Receive Buffer Capacity (RBUFCAP) value based on an available memory size at the first EDMG STA, the RBUFCAP value to indicate whether the second EDMG STA is to be allowed to transmit to the first STA a second A-MPDU having a length which is not longer than the second length; and transmit to the second EDMG STA a Block Acknowledgment (BlockAck) to acknowledge the first A-MPDU, the BlockAck comprising the RBUFCAP value.



Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  
Claim 6 recites “cause the first EDMG STA to communicate with the second EDMG STA a capability indication to indicate that the second EDMG STA is capable to determine the RBUFCAP value based on the unit size”.  Herein, the indication is regarding whether the second EDMG STA is capable to determine the RBUFCAP value based on the unit size.  The first EDMG STA is a receiving station that simply receives such a communication.  However, the claim is written in such a way that the first EDMG STA appears to indicate that the second EDMG STA is capable.  The claim should be reworded to clarify what was being claimed.  Similar issue is noted in claim 16.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 19-20 have been interpreted under 35 U.S.C. 112, sixth paragraph. 
The claim limitations, “means for processing” (claim 19), “means for causing” (claims 19, 20), “means for selectively allowing” (claim 19), have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 16-17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification (e.g., par [0059][0060] of Application Publication) shows that the processor appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Allowable Subject Matter
Claims 1-20 are allowed if indicated issues including double patenting rejection is overcome.
An updated search has been performed and no prior has been found that solely, or in any reasonable combination, reads on the claims as recited, “and based on the RBUFCAP value, determine whether the first EDMG STA is to be allowed to transmit to the second STA a second A-MPDU having a length, which is not longer than the second length”

Some of the closest prior arts found are as follows: 
Trainin et al. (U.S. Patent Application Publication No. 2018/0302825), which is directed to flow control for wireless devices; and teaches that responder reports the amount of free space in a memory in a receiver buffer capacity field of block acknowledgement frame (par [0087]); control extension configuration element includes an advanced recipient memory length exponent (ARMLE) which indicates the amount of free space of the recipient memory at the start of a TXOP (Par [0129]); and
Hedayat (U.S. Patent Application Publication No. 2016/0302229), which is directed to multi-user aggregation methods and systems for data and control frames; and teaches that a STA indicates in the maximum MU AMPDU length field in its HE capabilities element the maximum MU AMPU length that it can receive in any PPDU format (par [0119]).  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414